Appeal and cross appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered March 21, 2006 in a personal injury action. The order granted in part the motion of defendants The Coleman Company, Inc., Fleetwood Folding Trailers, Inc., Lakeland Garage Ltd., Clayton Henry Theisen, and Clayton Henry Theisen, doing business as Lakeland Garage, for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, P.J., Smith, Fahey and Pine, JJ.